 



Exhibit 10-1
EXECUTION VERSION
AGREEMENT
          This AGREEMENT (“Agreement”) is made as of May 18, 2007 by and between
Lexington Precision Corporation (“LPC”) and Lexington Rubber Group, Inc. (“LRG”)
(collectively, the “Borrowers”), as borrowers under that certain Credit and
Security Agreement with Borrower dated May 31, 2006 (as amended to date and as
may be amended, restated or otherwise modified from time to time, the “Credit
Agreement”), and CapitalSource Finance LLC (“CapitalSource”), as a lender, as
collateral agent and administrative agent for itself and other lenders under the
Credit Agreement (CapitalSource, when acting in such capacity, is herein called
the “Revolver Agent”), and as Co-Documentation Agent, and Webster Business
Credit Corporation (“Webster”) as a lender (CapitalSource and Webster, as
lenders, collectively the “Revolver Lenders”) and as Co-Documentation Agent
(CapitalSource and Webster in such capacity, collectively the “Co-Documentation
Agents”), and by and among Borrowers as borrowers under that certain Loan and
Security Agreement dated May 31, 2006 (as amended to date and as may be amended,
restated or otherwise modified from time to time, the “Loan Agreement”) and CSE
Mortgage LLC (“CSE”), as a lender and as collateral agent for itself and each
other lender under the Loan Agreement (CSE, when acting in such capacity, is
herein called the “Loan Agent”) (Revolver Agent and Loan Agent, collectively,
the “Agents”), and DMD Special Situations Funding, LLC, (“DMD”), as a lender
under the Loan Agreement (CSE and DMD collectively, the “Mortgage Loan Lenders”)
(Revolver Lenders and Mortgage Loan Lenders collectively, the “Lenders”; those
Lenders agreeing to this Agreement the “Forbearing Lenders”).
RECITALS:
     A. Revolver Lenders have loaned money and made credit available to
Borrowers in accordance with the terms of the Credit Agreement. Mortgage Loan
Lenders have loaned money and made credit available to Borrowers in accordance
with the terms of the Loan Agreement.
     B. Borrowers and CapitalSource, Webster, CSE and DMD in their various
capacities have entered into that certain First Amendment and Default Waiver
Agreement dated as of November 20, 2006, (the “Former Forbearance Agreement”).
Collectively the Credit Agreement, Loan Agreement and Former Forbearance
Agreement may be referred to herein as the “Documents.”
     C. The Lenders have asserted that certain Defaults and Events of Default
(each as defined in the Documents) have occurred under the Documents, as set
forth in: (a) the Former Forbearance Agreement, (b) that Notice of Default and
Notice of Termination letter issued to Borrowers by the Agents, dated
February 2, 2007; (c) that certain Notice of Events of Default dated March 5,
2007; (d) that certain Notice of Events of Default dated April 4, 2007; and
(e) those certain letters, the most recent of which is dated May 17, 2007,
between Agent and the Borrowers related to amounts being borrowed by Borrowers
under the Revolver (the “Discretionary Funding Letters” and, collectively with
the correspondence identified in (b)-(e), the “Default Letters”). The Defaults
and Events of Default set forth in the Former Forbearance Agreement and the
Default Letters are hereby incorporated herein verbatim. The parties hereto
agree that “Designated Defaults” as used herein include:

  i.   the Borrowers’ failure to meet the covenant set forth in Section 8.2 of
the Credit Agreement and Loan Agreement as a result of their failure to meet
their Fixed Charge Coverage requirement for the period ending January 31, 2007;

-1-



--------------------------------------------------------------------------------



 



  ii.   the Borrowers’ failure to furnish, as required under Section 11.3 of the
Credit Agreement, December 2006 covenant calculations pursuant to the request of
Revolver Agent on or before February 15, 2007;     iii.   the Borrowers’ failure
to obtain a landlord waiver for the Borrowers’ New York City location;     iv.  
the Borrowers’ failure to make those certain interest payments arising under
that certain Indenture dated as of November 18, 2003 (as supplemented or
amended) in respect of LPC’s 12% Senior Subordinated Notes due August 1, 2009
(the “Subordinate Debt Issue”) due (1) November 1, 2006; (2) February 1, 2007;
and (3) May 1, 2007 (or to cure such payment defaults within the applicable cure
period);     v.   the Borrowers’ failure to meet the covenant set forth in
Section 8.2 of the Credit Agreement and Loan Agreement as a result of their
failure to meet their Fixed Charge Coverage requirements for the periods ending
February 28, 2007, and March 31, 2007;     vi.   the Borrowers will fail,
subsequent to the date of this Agreement, to make those certain interest
payments on account of the Subordinate Debt Issue due (1) August 1, 2007 and
(2) November 1, 2007 (and will not cure such payment defaults within the
applicable cure period).

Borrowers contest that Designated Defaults i, ii, and iii are Defaults or Events
of Default but acknowledge that Designated Defaults iv and v have occurred and
are continuing to occur through the date of this agreement and that Designated
Default vi will occur in the future. Borrowers acknowledge that the failure to
list an alleged Default or Event of Default herein or in the Former Forbearance
Agreement or Default Letters shall not impair Agents’ or Lenders’ abilities to
pursue any rights or exercise any remedies related to such alleged Defaults or
Events of Default upon an Event of Termination (as defined below).
     D. Borrowers acknowledge and agree that as a result of the occurrence of
the Designated Defaults: (i) Agents and Lenders are entitled to accelerate the
Obligations, to seek immediate payment in full of the Obligations and to
exercise their rights and remedies under the Documents; and (ii) Lenders have no
obligation to make further Loans or Advances or otherwise extend credit to
Borrowers under the Documents or otherwise.
     E. On April 6, 2007, DMD sent a notice of acceleration to the Borrowers
pursuant to which DMD made its election to accelerate the maturity of the
Obligations owed to DMD. This acceleration commenced a 180-day standstill period
pursuant to the Documents during which period DMD may not enforce its remedies
(the “DMD Standstill Period”).
     F. Borrowers have requested that Agents and Lenders forbear from
accelerating the Obligations and from taking present action to collect payment
in full of the Obligations, and Lenders have agreed to do so under the terms and
conditions set forth in this Agreement.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
Agents, Lenders and Borrowers agree as follows:
     1. Incorporation of Recitals; Definitions. Each of the foregoing recitals
is hereby acknowledged and affirmed as being accurate and complete and is hereby
incorporated as part of this Agreement. Capitalized terms defined in the
Recitals section of this Agreement are incorporated

-2-



--------------------------------------------------------------------------------



 



herein by this reference and are used herein as so defined. Capitalized terms
used herein to the extent not otherwise defined herein, shall have the same
meaning as provided in the Documents.
     2. Forbearance. Subject to the satisfaction of the terms and conditions set
forth herein, until that date (the “Forbearance Termination Date”), which is the
earliest to occur of (a) 4:00 p.m. (Eastern) on the one hundred twentieth day
following the Effective Date (as defined herein) of this Agreement, plus an
additional thirty (30) days (or sixty (60) days in the event of the execution of
an LOI with a Deposit or an APA, as set forth in paragraph 3) should an
Extending Event occur (as defined in the following paragraph), or (b) the
consummation of a refinancing or a sale of the stock or assets of Borrowers
(other than in the ordinary course), or (c) the date of the occurrence of any
one or more Events of Termination (defined herein) (the “Forbearance Period”),
Lenders will not exercise or enforce their rights or remedies against Borrowers
which Agents or Lenders would be entitled to exercise or enforce under the terms
of the Documents by reason of the occurrence or continuance of the Designated
Defaults. This Agreement shall not act as a waiver of Agents or Lenders’ right
to enforce any claims, rights or remedies, nor shall this Agreement act as a
forbearance in the event Defaults or Events of Default (other than the
Designated Defaults) occur at any time prior to the Forbearance Termination
Date. Further, this forbearance shall not act as a waiver of Agents or Lenders’
right to enforce any claims, rights or remedies upon the occurrence of an Event
of Termination. Nothing contained herein shall be construed as requiring the
Forbearing Lenders to extend the Forbearance Termination Date, except pursuant
to paragraph 3. On the Forbearance Termination Date, without notice, the
Obligations shall be deemed automatically accelerated and immediately due and
payable in full by Borrowers (unless Agents notify Borrowers otherwise in
writing) to Lenders and the Borrowers’ ability to borrow additional amounts
under any of the Documents shall be deemed terminated.
     3. Extending Events. An “Extending Event” shall be the delivery to Agents
and Lenders of either of the following documents: (i) a letter conveying a
financing proposal executed by Borrowers and an entity or person that has the
financial capability to provide the proposed financing and which is not an
affiliate or subsidiary in, or officer or director of, any Borrower (the
“Refinancing Lender”), pursuant to which such Refinancing Lender commits to
provide credit to the Borrowers, prior to the expiration of the Forbearance
Period, in an amount equal to or in excess of the amount necessary to pay in
full and in cash all Obligations owing on the date such amounts are remitted to
the Lenders, provided that, as of such initial Forbearance Termination Date,
such proposal or commitment letter does not have a contingency that makes the
obligations of the Refinancing Lender subject to completing any due diligence
(other than, with respect to any real estate, the completion of satisfactory
surveys, title reports, environmental reports or other reports prepared by a
governmental agency, engineer or attorney which such governmental agency or
attorney advises the Borrowers will take more than thirty (30) days to complete)
(the “Commitment Letter”); or (ii) one or more letters of intent (“LOI”)
executed by Borrowers and entities or persons (the “Buyers”) pursuant to which
the Borrowers, prior to the expiration of the Forbearance Period will sell such
stock and/or assets and receive and tender the funds from such sale to Lenders
at a price sufficient to repay in full and in cash all Obligations on the date
the funds are remitted to the Lenders. In the event an LOI is executed during
the initial Forbearance Period, the Forbearance Period shall be extended
automatically to one hundred fifty (150) days from the Effective Date. In the
event an LOI is executed which is accompanied by an earnest money deposit equal
to at least three percent (3%) of the purchase price (the “Deposit”), or if an
Asset Purchase Agreement or Stock Purchase Agreement (collectively the “APA”) is
executed, or if the Deposit requirement of this Agreement is specifically waived
by Agents, in writing, then the Forbearance Period (whether prior to the
expiration of the initial Forbearance Period or during any extended Forbearance
Period) will be extended, automatically, to a total of one hundred eighty
(180) days from the Effective Date. The Deposit shall be remitted to an

-3-



--------------------------------------------------------------------------------



 



institutional Escrow Agent mutually satisfactory to the Borrowers, Buyers,
Agents and Lenders.
     4. DMD Standstill. DMD agrees that the provisions of paragraphs 2 and 3 of
this Agreement apply to the Obligations owed to DMD, provided, however, that the
Standstill Period shall be deemed completed upon the Forbearance Termination
Date.
     5. Fees, Costs, and Expenses of Lenders. All reasonable fees, costs, and
expenses of Lenders (subject to any limitations provided to Agents’ Financial
Advisor provided herein) shall be charged to the Borrowers when they become due
during the Forbearance Period, in accordance with the Documents and this
Agreement and Agents and Lenders shall not forbear from charging or collecting
such amounts during the Forbearance Period.
     6. Interest Rate. Interest under all of the Documents shall be charged at
the Default Rate and shall be paid to Lenders in accordance with the Documents.
Agents and Lenders shall not forbear from charging or collecting such amounts
during the Forbearance Period.
     7. Revolving Facility Prior to Forbearance Termination Date. During the
period commencing on the Effective Date (defined below) and ending on the
Forbearance Termination Date, Revolving Lenders shall make additional Advances
under the Credit Agreement provided the conditions to such further Advances as
set forth in this Agreement and in the Documents have been met, including but
not limited to: availability, compliance with all covenants (as supplemented or
amended), and that no Defaults or Events of Default other than the Designated
Defaults and no Events of Termination have occurred. It is expressly
acknowledged and agreed by Borrowers that upon an Event of Termination whether
to make further Advances shall be solely within the discretion of the Revolving
Agent or Revolving Lenders and that Revolving Agent’s or Revolving Lenders’
determination to extend Advances shall not in any manner be deemed to prejudice
Revolving Agent or Revolving Lenders or act as a waiver of their otherwise
applicable rights and remedies, including without limitation to cease making
Advances without notice to Borrowers at any time, or to collect and enforce the
full amount of the Obligations from and after the Forbearance Termination Date.
As a condition to each Advance, Borrowers shall execute a form of Borrowing Base
Certificate Agents will provide to the Borrowers which will represent that no
Defaults or Events of Default exist under this Agreement, that there has been no
material adverse event or change since the last Borrowing Base Certificate was
submitted, and that reaffirms the terms of this Agreement (including the
Releases provided to the Agents and Lenders hereunder) through the date of such
borrowing.
     8. Forbearance Fee. A non-refundable forbearance fee in the amount equal to
one percent of the Obligations outstanding on the Effective Date shall be
charged on the Effective Date. The Forbearance Fee is deemed fully earned on the
Effective Date and shall be paid as follows: Borrowers shall receive a credit of
$130,140.64 against the Forbearance Fee for Default Interest charged during
December 2006 and January 2007 on the Effective Date; the balance shall be due
on the Forbearance Termination Date and Agent is directed to deduct such amount
from the Revolving Credit Facility on the Forbearance Termination Date. If for
any reason such amount is not paid on or before the Forbearance Termination
Date, then the balance owing for such Forbearance Fee shall be added, pro rata
(based upon the principal amounts then owing) to the Obligations outstanding
under the Credit Agreement and Loan Agreements, all of which shall accrue
interest at the rate or rates then being applied under the Credit Agreement and
Loan Agreement from the Forbearance Termination Date until all Obligations are
paid in full.
     9. Ratification of Existing Agreements and Amounts Owing. Borrowers hereby
reaffirm all of the terms, conditions, representations and warranties of each of
the Documents (except

-4-



--------------------------------------------------------------------------------



 



as expressly set forth herein with respect to the Designated Defaults which have
occurred and are continuing) and acknowledge that all of the Obligations are, by
Borrowers’ execution of this Agreement, ratified and confirmed in all respects
by Borrowers. Borrowers acknowledge that, as of May 17, 2007 (prior to any
borrowing May 17), Borrowers are obligated to repay the outstanding Obligations
to Agents and Lenders, including without limitation $39,101,704.73 of
outstanding principal, $1,562,000 of L/C Obligations, all accrued and unpaid
interest, late charges, pre-payment premiums, and all reasonable fees, costs and
expenses, including without limitation legal fees and expenses due pursuant to
the Documents and this Agreement (whether incurred by outside or in-house legal
counsel) (the “Balance”). The Balance, plus all additional advances and new
Obligations incurred between May 1, 2007 and the Effective Date are subject to
no offset, recoupment, claim, counterclaim or defense of any kind to their
enforcement. Borrowers acknowledge and agree that they are unconditionally
liable to Lenders on a joint and several basis under the Documents for the
payment of all Obligations, plus all accrued and unpaid interest, late charges,
pre-payment premiums, and all fees, costs and expenses incurred by Agents and
Lenders, including without limitation reasonable legal fees and expenses,
including in-house and outside attorneys’ fees and expenses, due pursuant to the
Documents and this Agreement, the Agents’ Financial Advisor’s fees and expenses
described below, and all other Obligations, each as set forth in the Documents
or in this Agreement. Borrowers reaffirm that all Obligations are subject to the
security interests previously granted under the Documents to the Lenders, that
the Agents have, and will continue to have after execution of this Agreement, a
continuing first (and second, as applicable) priority, perfected Lien on the
Collateral, whether now owned or hereafter acquired, created or arising, as set
forth in the Documents, subject to no Liens other than Liens expressly permitted
under the Documents. Borrowers acknowledge and agree that nothing herein
contained in any way impairs Lenders’ existing rights under the Documents or
Agents’ first and second (as applicable) priority lien status in the Collateral.
     10. Effective Date and Conditions Precedent. The obligations of the parties
hereunder shall become effective on the date when each of the following
conditions are met (the “Effective Date”): (a) Borrowers shall have delivered to
Agents this Agreement duly executed by an authorized officer of Borrowers;
(b) the Forbearing Lenders shall have countersigned this Agreement;
(c) Borrowers shall have delivered to Agents the Budget (as defined below);
(d) the Borrowers and ninety-seven percent of the holders of the obligations
evidencing the Subordinated Debt Issue (the “Holders”), or the indenture trustee
on behalf of the Holders, shall have executed an agreement pursuant to which the
Holders or the indenture trustee on behalf of the Holders agree not to take
action to enforce any right or remedy related to the Subordinated Debt Issue
during the Forbearance Period (the “Subordinate Debt Forbearance Agreement”);
and (e) the secretary of Borrowers’ boards of directors shall have delivered to
Agents a duly executed secretary’s and incumbency certificate identifying the
current officers of Borrowers who are duly authorized by Borrowers’ board of
directors to execute and deliver Documents, including without limitation this
Agreement, and identifying the current members of the boards of directors of
Borrowers. In the event condition precedent (d) of this paragraph is not
satisfied by 5:00 p.m. (Eastern) May 25, 2007 (unless further extended by the
Forbearing Lenders in writing), then the terms of this document shall be deemed
to have been withdrawn, and the parties stipulate that none of the provisions of
this Agreement shall be binding upon any party hereto.
     11. Representations and Warranties. Borrowers hereby represent and warrant
that: (a) Borrowers are duly formed, validly existing and in legal good standing
in the State of Delaware, that each of Borrowers has the power and authority to
enter into this Agreement; (b) Borrowers have duly executed and delivered this
Agreement and this Agreement constitutes the valid, binding and legal obligation
of Borrowers; (c) this Agreement is not being entered into with the intent to
hinder or

-5-



--------------------------------------------------------------------------------



 



defraud any person; and (d) the recitals set forth in the Recitals of this
Agreement and all information and documents provided to Lenders in connection
herewith are true, accurate and complete in all material respects. Further,
Borrowers confirm, reaffirm and restate in all material respects to the Lenders,
on and as of the Effective Date, the representations and warranties set forth in
the Loan Agreement, the Credit Agreement, the Former Forbearance Agreement and
the other Documents, except as may be set forth herein or to the extent that
such representations and warranties solely relate to a specific earlier date in
which case Borrowers confirm, reaffirm and restate in all material respects such
representations and warranties as of such earlier date. Each request for an
Advance under the Revolving Facility shall constitute Borrowers’ confirmation,
reaffirmation and restatement in all material respects of the representations
and warranties set forth in the this Agreement, the Loan Agreement, the Credit
Agreement, the Former Forbearance Agreement and the other Documents as of the
date of each such request, except as set forth herein or except to the extent
that such representations and warranties relate to a specific earlier date in
which case each such request shall constitute Borrowers’ confirmation,
reaffirmation and restatement in all material respects of such representations
and warranties as of such earlier date.
     12. Covenants. For purposes of this Agreement, EBITDA shall exclude
expenses incurred by the Borrowers with their legal counsel and the I-Banker (as
defined below) for professional services related directly to preparing for
filing of a petition for relief under Chapter 11 of the Bankruptcy Code or the
sale or refinancing of the business (the “Restructuring Charges”). For purposes
of this Agreement, Fixed Charges shall exclude any charges in respect of the
fees and expenses of legal counsel of the Agents and Lenders and the Agents’
Financial Advisor (as defined below). For the period commencing March 1, 2007
(the “Closing Date” for purposes of this Agreement only) and ending upon an
Event of Termination, Borrowers and Lenders hereby amend Sections 8.2 of the
Credit Agreement and Loan Agreement (Fixed Charge Coverage Ratio) to provide as
follows: (A) Borrowers shall maintain a Fixed Charge Coverage Ratio as of the
last day of each calendar month ending after the Closing Date of not less than
(i) .85:1 for each month ending after the Closing Date through June 30, 2007;
(ii) .75:1 for each month during the period July 1, 2007 through September 30,
2007; and (iii) .85:1 for each month during the period October 1, 2007 through
an Event of Termination (if such Event of Termination occurs after October 1,
2007). For the period commencing on the Closing Date and ending upon an Event of
Termination, Borrowers and Lenders hereby amend Sections 8.4 of the Credit
Agreement and Loan Agreement (Leverage Ratio) to provide as follows:
(B) Borrowers shall maintain a Leverage Ratio at the end of each month of not
more than (i) 3.5:1 for each month after the Closing Date through June 30, 2007;
(ii) 3.75:1 for each month after July 1, 2007 through September 30, 2007; and
(iii) 3.5:1 for each month after October 1, 2007 through an Event of Termination
(if such Event of Termination occurs after October 1, 2007). Measurement of the
EBITDA component of the Leverage Ratio will be on a cumulative annualized basis
beginning March 1, 2007 (consistent with what has previously been provided to
the Agents’ Financial Advisor). Upon the occurrence of an Event of Termination,
both the Fixed Charge Coverage Ratio and Leverage Ratio described above shall
immediately revert, as of the Effective Date, to the ratios set forth in the
Documents (as they existed prior to the amendments outlined in this Agreement).
     13. Financial Measurements/I-Banker. Borrowers agree to provide the
following measurements to the Agents and Lenders during the Forbearance Period:

      a.   Borrowers shall prepare a 13-week projection (in the form that has
been previously provided since mid-February 2007) (the “Budget”). Every week,
Borrowers will report actual results against the Budget and provide such
information to Agents, Lenders and Agents’ Financial Advisor on or prior to the
Status Call (as defined below). Borrowers

-6-



--------------------------------------------------------------------------------



 



      will also roll the Budget forward every two weeks to continue to project
13 weeks ahead. Borrowers agree to give Agents, Lenders and Agents’ Financial
Advisor notice when they become aware of any customer intent to terminate or
materially reduce any business. Borrowers will also provide an estimate of the
impact of such event on monthly projections to the Agents’ Financial Advisor.  
      b.   Borrowers have provided to Agents’ Financial Advisor an updated
revenue and EBITDA projection (the “Revenue and EBITDA Projection”). For
purposes of compliance with this Agreement, the actual performance shall not be
less than the Revenue and EBITDA Projection by more than ten percent (10%), on a
cumulative basis from March 1, 2007. Actual results under the Revenue and EBITDA
Projection shall be provided to the Agents, Lenders and Agents’ Financial
Advisor monthly, twenty days after the end of the prior month, commencing
June 20, 2007. For purposes of this Agreement, EBITDA shall exclude
Restructuring Charges.         c.   Borrowers shall have delivered to Agents
proof of execution of an engagement agreement with W.Y. Campbell, or such other
financial advisor and/or investment banker selected by Borrowers and reasonably
acceptable to Agents and Lenders (the “I-Banker”), in form and substance
reasonably satisfactory to Agents and Lenders, by no later than May 31, 2007,
for a period no less than the Forbearance Period and, pursuant to the terms of
such engagement agreement, the I-Banker shall assist the Borrowers in their
efforts to refinance the Obligations or effectuate a sale transaction of assets
or stock sufficient to pay in full in cash all Obligations before the expiration
of the Forbearance Period. Such I-Banker’s engagement shall outline the steps
the I-Banker intends to take and also authorize the I-Banker to speak to Agents
and Lenders as set forth in paragraph 14 herein, and to provide materials as
provided in paragraph 14 herein by the dates specified. By no later than
June 15, 2007, initial marketing materials shall be prepared, distributed to
potential interested parties and provided to Agents and Lenders.

     14. Status Calls with Lender. Borrowers also agree that on every other
Tuesday, commencing May 22, 2007, Agents, Agents’ Financial Advisor, Lenders,
Borrowers (chief financial officer or co-chief executive officer) and I-Banker
shall have a phone conference (the “Status Call”), commencing at a time set by
agreement among the parties. During such calls, Borrowers and I-Banker shall
update Agents, Agents’ Financial Advisor and Lenders as to (i) the Borrowers’
financial and operational status, including updates as to relations with vendors
and suppliers, (ii) the occurrence of any litigation (pending or threatened)
between Borrowers and any party where the amount in controversy exceeds
$1,000,000, (iii) any change in status of any Material Agreements, any material
matters or material occurrences (as required pursuant to Sections 10.1, 10.5 and
10.12 of the Credit Agreement and Loan Agreement), (iv) and updates as to
efforts being undertaken and expressions of interest regarding refinancing
proposals or any sale. Borrowers shall not be required to disclose to Agents,
Agents’ Financial Advisor or Lenders the identities of any potential refinancing
prospects or Buyers.
     15. Agents’ Financial Advisor. Agents have retained Bridge Associates, LLC
(“Agents’ Financial Advisor” or “Bridge”) to assist them in evaluating the
Borrowers’ financial and operational status and to assist them in connection
with any legal proceedings that may arise. Agents have agreed that Borrowers
shall be liable for Bridges’ fees of no more than $45,000, total, beginning on
the Effective Date of this Agreement and for the months of June and July 2007,
and no more than $50,000 for the period August through September 30, 2007.
Should the Forbearance Period extend past September 30, 2007, Bridge’s fees
shall not be subject to a cap, but will be limited by the terms

-7-



--------------------------------------------------------------------------------



 



of the Credit Agreement and Loan Agreement. Further, should an Event of
Termination occur, then Borrowers acknowledge they shall be liable to Agents for
all of Bridge’s reasonable fees and expenses, and Agents’ agreement to cap the
fees as set forth herein shall not be deemed an admission by anyone that
Bridge’s reasonable fees are the amount set forth in theses caps.
     16. Events of Termination. The occurrence of any one or more of the
following events shall constitute an event of termination (each an “Event of
Termination”) hereunder, it being expressly acknowledged and agreed that TIME IS
OF THE ESSENCE: (a) a Default or Event of Default under the Documents (other
than the Designated Defaults); (b) the failure of Borrowers to comply with the
terms of this Agreement, including without limitation the failure of any
covenant set forth in Paragraphs 11-13 of this Agreement; (c) the termination of
the Subordinate Debt Forbearance Agreement; (d) the payment of any amount on
account of the Subordinate Debt Issue or other Subordinated Debt; (e) the
initiation of any federal or state bankruptcy, insolvency or similar proceeding
by or against one or both Borrowers; (f) the claim, initiation or commencement
of any claim or proceeding in favor of, through or by Borrowers against any
Agent or Lender including any that alleges that the release of Agents and
Lenders set forth herein or in any of the other Documents is invalid or
unenforceable. Upon the occurrence and continuance of any Event of Termination,
Agents may, at their option and with written notice to Borrowers, exercise any
and all rights and remedies pursuant to the Documents.
     17. Release of Lenders. By execution of this Agreement, Borrowers
acknowledge and confirm that they do not have any offsets, defenses or claims
whatsoever against Agents, Lenders, or any of Agents or Lenders’ subsidiaries,
affiliates, officers, directors, employees, agents, consultants, attorneys,
predecessors, successors or assigns whether asserted or unasserted as of the
Effective Date. To the extent that such offsets, defenses or claims may exist,
Borrowers for each of themselves and their successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs and executors,
as applicable (collectively, “Releasors”), jointly and severally, knowingly,
voluntarily and intentionally release and forever discharge Agents, Lenders,
their subsidiaries, affiliates, officers, directors, employees, agents,
consultants, attorneys, predecessors, successors and assigns, both present and
former (individually, a “Releasee” and collectively, the “Releasees”) of and
from any and all manner of actions, causes of action, suits, debts,
controversies, torts, damages, judgments, executions, claims and demands
whatsoever, including, without limitation, any so-called “lender liability”
claims or defenses which it has, asserted or unasserted, in law or in equity,
which Releasors ever had or now have against the Releasees, including, without
limitation, any presently existing claim or defense whether or not presently
suspected, contemplated or anticipated based upon, or in any manner connected
with (i) any transaction, event circumstance, action, omission, failure to act
or occurrence of any sort or type, whether known or unknown, which occurred,
existed, or was taken or permitted prior to the execution of this Agreement with
respect to the Obligations, the Documents, including the Former Forbearance
Agreement, or the administration thereof (ii) any discussions, commitments,
negotiations, conversations or communications, whether oral or evidenced by a
writing of any sort prior to the execution of this Agreement with respect to the
Obligations, or (iii) any thing or matter related to any of the foregoing prior
to the execution of this Agreement. Borrowers acknowledge and agree that the
inclusion of this paragraph in this Agreement and the execution of this
Agreement by the Agents and Lenders does not constitute an acknowledgment or
admission by the Agents or Lenders of liability for any matter, or a precedent
upon which any liability may be asserted. If Borrowers assert or commence any
claim, counter-claim, demand, obligation, liability or cause of action in
derogation of the foregoing release or challenges the enforceability of the
foregoing release (in each case, a “Violation”), then the Borrowers jointly and
severally agree to pay in addition to such other damages as any Releasee may
sustain as a result of such Violation, all attorneys’ fees and expenses
(including in-house and outside counsels’) incurred by such Releasee as a result
of such

-8-



--------------------------------------------------------------------------------



 



Violation. Specifically covered by this Release are the claims or defenses
arising on account of the allegations Borrowers made prior to their execution of
this Agreement that Agents or Lenders improperly charged the Default Rate for
any period, incorrectly asserted any covenant violation by Borrowers (including
those identified in Paragraph C of the Recitals in this Agreement), or that
Borrowers executed any of the Default Letters while under duress or without the
advice of legal counsel.
     18. No Waiver by Agents or Lenders. Except as specifically set forth in
this Agreement, nothing in this Agreement shall extend to or affect in any way
any of the Obligations or any of the rights of Agents or Lenders and remedies of
Agents or Lenders arising under the Documents. Agents and Lenders shall not be
deemed to have waived any or all of such rights or remedies with respect to any
default or event or condition which, with notice or the lapse of time, or both,
would become a Default or Event of Default under the Documents and which upon
Borrowers’ execution and delivery of this Agreement might otherwise exist or
which might hereafter occur. The failure of Agents or Lenders at any time or
times hereafter to require strict performance by Borrowers of any of the
provisions, warranties, terms and conditions contained in this Agreement or in
the Documents shall not waive, affect or diminish any right of Agents or Lenders
at any time or times thereafter to demand strict performance thereof; and, no
rights of Agents or Lenders hereunder shall be deemed to have been waived by any
act or knowledge of Agents, Lenders, or either of their agents, officers or
employees, unless such waiver is contained in an instrument in writing signed by
an authorized officer of each of the Agents and Lenders and directed to such
Person specifying such waiver. No waiver by Agents or Lenders of any of their
rights shall operate as a waiver of any other of their rights or any of their
rights on a future occasion at any time and from time to time. All terms and
conditions of the Documents remain in full force and effect except to the extent
specifically modified by this Agreement.
     19. Acknowledgment/Waiver of Legal Counsel; Drafting of Agreement.
Borrowers represent and warrant that: (a) they are represented by legal counsel
of their choice, are fully aware of the terms contained in this Agreement and
have voluntarily and without coercion or duress of any kind, entered into this
Agreement and the documents executed in connection with this Agreement; or
(b) they have knowingly and intentionally waived their right to have legal
counsel of their choice review and represent them with respect to the
negotiation and preparation of this Agreement. Borrowers further represent and
warrant and acknowledge and agree that they have participated in the drafting of
this Agreement.
     20. Entire Agreement; No Third-Party Beneficiaries; Binding Affect. This
Agreement constitutes the entire and final agreement among the parties with
respect to the subject matter hereof and there are no agreements,
understandings, warranties or representations among the parties with respect to
the subject matter hereof except as set forth herein. This Agreement will inure
to the benefit and bind the respective heirs, administrators, executors,
representatives, successors and permitted assigns of the parties hereto. Nothing
in this Agreement or in the Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
Documents.
     21. Governing Law. This Agreement is executed and delivered in the State of
New York (the “State”) and it is the desire and intention of the parties that it
be in all respects interpreted according to the laws of the State, without
reference to its conflicts of law principles. Borrowers specifically and
irrevocably consent to the jurisdiction and venue of the federal and state
courts of the State with respect to all matters concerning this Agreement or the
Documents or the enforcement of any of the foregoing. The parties hereto agree
that the execution and performance of this Agreement

-9-



--------------------------------------------------------------------------------



 



shall have a State situs and accordingly, consent to personal jurisdiction in
the State.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original document, but all of which will constitute a
single document. This document will not be binding on or constitute evidence of
a contract between the parties until such time as a counterpart of this document
has been executed by each of the parties and a copy thereof delivered to each
party under this Agreement.
     23. WAIVER OF JURY TRIAL. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY ON ANY
CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT
OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE DOCUMENTS OR (B) IN ANY WAY
CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
AGENTS OR LENDERS AND/OR BORROWERS WITH RESPECT TO THE DOCUMENTS, INCLUDING THIS
AGREEMENT, OR IN CONNECTION WITH ANY DOCUMENT EXECUTED IN CONNECTION WITH THE
DOCUMENTS OR THIS AGREEMENT OR THE EXERCISE OF ANY PARTIES’ RIGHTS AND REMEDIES
UNDER THE DOCUMENTS OR THIS AGREEMENT (WHETHER SUCH EXERCISE WAS CORRECT OR IN
ERROR) OR OTHERWISE, OR THE CONDUCT OF THE RELATIONSHIP OF THE PARTIES HERETO,
IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. BORROWERS AGREE THAT AGENTS AND
LENDERS MAY FILE A COPY OF THIS DOCUMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT OF BORROWERS IRREVOCABLY TO
WAIVE THEIR RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT OF AGENTS OR LENDERS TO
ENTER INTO THIS AGREEMENT AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY DISPUTE OR CONTROVERSY WHERESOVER BETWEEN BORROWERS AND AGENTS OR ANY LENDER
SHALL INSTEAD BY TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY. BORROWERS CERTIFY THAT NEITHER THE AGENTS NOR LENDERS NOR ANY OF
THEIR REPRESENTATIVES, AGENTS OR COUNSEL HAVE REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE AGENTS AND LENDERS WOULD NOT IN THE EVENT OF ANY SUCH SUIT,
SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY JURY.
     24. Agreement Controls. In the event of any inconsistency between this
Agreement and the Documents, the terms of this Agreement shall control.
[Signature page follows.]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Forbearance Agreement
under seal as of the day and year first written above.

                      BORROWER:    
 
                        Lexington Precision Corporation    
 
               
 
      By:
Name:   /s/ Warren Delano
 
Warren Delano    
 
      Its:   President    
 
                        Lexington Rubber Group, Inc.    
 
               
 
      By:
Name:   /s/ Warren Delano
 
Warren Delano    
 
      Its:   President    
 
                    AGENTS AND FORBEARING LENDER:    
 
                        CapitalSource Finance LLC    
 
               
 
      By:
Name:   /s/ Joanne Fungaroli
 
Joanne Fungaroli    
 
      Its:   Authorized Signatory    
 
                        Webster Business Credit Corporation    
 
               
 
      By:
Name:   /s/ Alan F. McKay
 
Alan F. McKay    
 
      Its:   Vice President    
 
                        CSE Mortgage LLC    
 
               
 
      By:
Name:   /s/ Joanne Fungaroli
 
Joanne Fungaroli    
 
      Its:   Authorized Signatory    
 
                        DMD Special Situations Funding, LLC    
 
               
 
      By:
Name:   /s/ Hans C. Geyer
 
Hans C. Geyer    
 
      Its:   Director of Investments    

-11-